DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 1: the prior art fail to disclose a/an antenna structure requiring:
wherein each of the first radiation element, the second radiation element, the third radiation element, and the fourth radiation element comprises: a loop structure, having a first inner edge and a second inner edge opposite to the first inner edge, and a looped region is 
With regards to claim(s) 20: the prior art fail to disclose a/an XXX requiring:
wherein the first radiation element comprises: a loop structure, having a first inner edge and a second inner edge opposite to the first inner edge with respect to a virtual extension line, wherein the virtual extension line is substantially perpendicular to a central extension axis of the first transmission line, and a looped region is formed between the first inner edge and the second inner edge; a first connection element, extending across a first side of the looped region, and coupled between the first inner edge and the second inner edge; and a second connection element, extending across a second side of the looped region, and coupled between the first inner edge and the second inner edge, wherein the second side is opposite to the first side, and the first connection element and the second connection element are symmetrically arranged with respect to the central extension axis of the first transmission line; wherein a first opening is formed and surrounded by the loop structure and the first connection element, and a second opening is formed and surrounded by the loop structure and the second connection element, wherein each of the first opening and the second opening is an enclose opening, in combination with other limitations of the claim.
With regards to dependent claim(s) 2-19; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Campbell US 6211839 – fig 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RENAN LUQUE/Primary Examiner, Art Unit 2844